                                                                        ______




Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 1 of 19 PageID: 64




                                U ¶ [     1L0   rl
   THE ATKIN FIRM, LLmtTMCT CV NEW JERSEY
   Formed in the State of New Jers510
   By: John C. Atkin, Esq.7g FE
   55 Madison Avenue, Ste. 400
   Morristown, NJ 07960
                                                                   R
   Tel.: (973)314-8010/Fax: (833)693-1201
   JAtkin(%4atkinfirm.com
   Attorneys for Plaintff Strike 3 Holdings, LLC

                        UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NEW JERSEY


   STRIKE 3 HOLDINGS, LLC,
                                                     Civil Action No.
                       Plaintiff,

   v.

   JOl-IN DOE infringer identified as using                COMPLAINT &
   IP address 24.38.195.201,                           DEMAND FOR JURY TRIAL

                       Defendant.


           Plaintift Strike 3 Holdings, LLC (“Strike 3” or “Plaintiff’), brings this

   Complaint against Defendant John Doe infringer identified as using IP address

   24.38.195.201 (“Defendant”), and alleges as follows:

                                        Introduction

           1.    This is a case about the ongoing and wholesale copyright infringement

   of Plaintiffs motion pictures by Defendant, who is referred to at this point as

   “John   Doe.” Plaintiff is aware of Defendant’s identity, but has filed this suit

   against them pseudonymously and will file a motion to permit Defendant to litigate
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 2 of 19 PageID: 65




   this case pseudonymously through discovery.

         2.       Plaintiff is the owner of award winning, critically acclaimed adult

   motion pictures.

         3.       Strike 3’s motion pictures are distributed through the Blacked, Tushy,

    Vixen, and Blacked Raw adult websites and DVDs. With millions of visitors to its

   websites each month, the brands are famous for re-defining adult content, creating

   high-end, artistic, and performer-inspiring motion pictures produced with a

   Hollywood style budget and quality.

         4.       Defendant is an egregious infringer of Plaintiffs registered copyrights

   and has been documented infringing 42 Works over an extended period of time.

   Defendant has used the BitTorrent protocol to affect this rampant and wholesale

   copyright infringement.     Defendant not only has downloaded Plaintiffs motion

   pictures, but they have also distributed them to others.

             5.   Although Defendant attempted to hide this theft by infringing

   Plaintiffs content anonymously, a Florida state court order permitted Plaintiff to

    serve a subpoena on their Internet Service Provider (“ISP”), Optimum Online

    (“Optimum”), to discover the identity of the subscriber assigned IP address

    24.38.195.201, the IP address Defendant used to download and share Plaintiffs

    works.

             6.   Based on Plaintiffs investigation of the subscriber and publicly


                                              2
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 3 of 19 PageID: 66




   available resources, Plaintiff identified Defendant as the true infringer.

                                        Jurisdiction and Venue

            7.        This is a civil action seeking damages under the United States

   Copyright Act of 1976, as amended, 17 U.S.C.                     §   101 et seq. (the “Copyright

   Act”).

            8.        This Court has subject matter jurisdiction over this action pursuant to

   28 U.S.C.      §    1331 (federal question); and 28 U.S.C.             §   1338 (jurisdiction over

   copyright actions).

            9.        This Court has personal jurisdiction over Defendant because

   Defendant used an Internet Protocol address (“IP address”) traced to a physical

   address located within this District to commit copyright infringement. Therefore:

   (i) Defendant committed the tortious conduct alleged in this Complaint in this

   State; and, (ii) Defendant resides in this State and/or; (iii) Defendant has engaged

   in substantial      —   and not isolated   —   business activity in this State.

            10.       Pursuant to 28 U.S.C.           §   1391(b) and (c), venue is proper in this

   district because: (i) a substantial part of the events or omissions giving rise to the

   claims occurred in this District; and, (ii) the Defendant resides (and therefore can

   be found) in this District and resides in this State. Additionally, venue is proper in

   this District pursuant 28 U.S.C.               §   1400(a) (venue for copyright cases) because

   Defendant resides or may be found in this District.


                                                          3
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 4 of 19 PageID: 67




                                          Parties

         11.    Strike 3 is a Delaware limited liability company located at 2140 S.

   Dupont Hwy, Camden, DE.

         12.    Defendant John Doe infringer identified as using IP address

   24.38.195.201     is   [REDACTEDj,        an     individual   currently   residing   at

   [REDACTEDI, Edison, NJ.

                                   Factual Backeround

                          Plaintiffs Award- Winning Copyrights

         13.    Strike 3’s subscription-based websites proudly boast a paid subscriber

   base that is one of the highest of any adult-content sites in the world. Strike 3 also

   licenses its motion pictures to popular broadcasters and Strike 3’s motion pictures

   are the number one selling adult DVDs in the United States.

          14.   Strike 3’s motion pictures and websites have won numerous awards,

   such as “best cinematography,” “best new studio,” and “adult site of the year.”

          15.   Strike 3’s motion pictures have had positive global impact, leading

   more adult studios to invest in better content, higher pay for performers, and to

   treat each performer with respect and like an artist.

          16.   Unfortunately, Strike 3, like a large number of other makers of motion

   picture and television works, has a major problem with Internet piracy.          Often

   appearing among the most infringed popular entertainment content on torrent


                                              4
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 5 of 19 PageID: 68




   websites, Strike 3’s motion pictures are among the most pirated content in the

   world.

                  Defendant Used the BitTorrent File Distribution Network
                             to Infringe Plaintiffs Copyrights

            17.   BitTorrent is a system designed to quickly distribute large files over

   the Internet. Instead of downloading a tile, such as a movie, from a single source,

   Bitlorrent users are able to connect to the computers of other BitTorrent users in

   order to simultaneously download and upload pieces of the file from and to other

   users.

            18.    BitTorrent’s popularity stems from the ability of users to directly

   interact with each other to distribute a large file without creating a heavy load on

   any individual source computer andlor network.         It enables Plaintiffs motion

   pictures, which are often filmed in state of the art 4kHD, to be transferred quickly

    and efficiently.

            19.    To share a movie within the BitTorrent network, a user first uses

    BitTorrent software to create a .torrent file from the original digital media file.

    This process breaks the original digital media tile down into numerous pieces.

            20.    The entire movie file being shared has a hash value (i.e., the “File

    Hash”). A hash value is an alpha-numeric value of a fixed length that uniquely

    identifies data.

            21.    Hash values are not arbitrarily assigned to data merely for
                                              5
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 6 of 19 PageID: 69




   identification purposes, but rather are the product of a cryptographic algorithm

   applied to the data itself. As such, while two identical sets of data will produce the

   same cryptographic hash value, any change to the underlying data         —    no matter how

   small   —   will change the cryptographic hash value that correlates to it.

           22.      To find and re-assemble the pieces of the digital media file, i.e., to

   download the file using BitTorrent, a user must obtain the .torrent file for the

   specific file that has been broken down into pieces.

           23.      Each .torrent file contains important metadata with respect to the

   pieces of the file. When this data is put into the cryptographic algorithm, it results

   in a hash value called the “Info Hash.”

           24.      The “Info Hash” is the data that the BitTorrent protocol uses to

   identii5i and locate the other pieces of the desired file (in this case, the desired file

   is the respective file for the infringing motion pictures that are the subject of this

   action) across the BitTorrent network.

           25.      Using the Info Hash in the metadata of a .torrent file, a user may

   collect all the pieces of the digital media file that correlates with the specific

   .torrent file.

           26.      Once a user downloads all of the pieces of that digital media file from

   other BitTorrent users, the digital media file is automatically reassembled into its

   original form, ready for playing.


                                                  6
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 7 of 19 PageID: 70




           27.       Plaintiff has developed, owns, and operates an infringement detection

    system, named “VXN Scan.”

          28.        Using VXN Scan, Plaintiff discovered that Defendant used the

    BitTorrent file network to illegally download and distribute Plaintiffs copyrighted

   motion pictures.

          29.        To explain, while Defendant was using the BitTorrent file distribution

   network, VXN Scan established direct TCP/IP connections with Defendant’s IP

   address.

          30.        VXN Scan downloaded from Defendant one or more pieces of

   numerous digital media files.

          31.        Plaintiff identified these pieces as portions of infringing copies of

   Strike 3’s motion pictures.

          32.        To explain, the VXN Scan system first searched for and obtained

   .torrent files claiming to be infringing copies of Plaintiffs works, and then

   downloaded complete copies of the digital media files that correlate to those

   .torrent files.

          33.        Plaintiff then compared the completed digital media files to Plaintiffs

   copyrighted works to determine whether they are infringing copies of one of

   Plaintiffs copyrighted works.

          34.        The digital media files have been verified to contain a digital copy of


                                                 7
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 8 of 19 PageID: 71




    a motion picture that is identical (or, alternatively, strikingly similar or

    substantially similar) to Plaintiffs corresponding original copyrighted Works.

          35.    VXN Scan then used the “Info Hash” value, contained within the

   metadata of the .torrent file correlated with a digital media file that was determined

   to be identical (or substantially similar) to a copyrighted work, to download a piece

   (or pieces) of the same digital media file from Defendant using the BitTorrent

   network.

          36.    At no point did VXN Scan upload content to any BitTorrent user.

   Indeed, it is incapable of doing so.

          37.    The VXN Scan captured transactions from Defendant sharing specific

   pieces of 42 digital media files that have been determined to be identical (or

   substantially similar) to a copyrighted work(s) that Plaintiff owns.

          38.    VXN Scan recorded each transaction in a PCAP file.

          39.    VXN Scan recorded multiple transactions in this matter.

          40.    For each work infringed a single transaction is listed on Exhibit A.

          41.    For each transaction listed, Exhibit A sets forth the Universal Time

   Coordinated (UTC) time and date of each transaction, along with (1) the Info Hash

   value obtained from the metadata of the corresponding .torrent file that formed the

   basis of the VXN Scan’s request for data, and (2) the File Hash value of the digital

   media file itself.


                                              8
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 9 of 19 PageID: 72




            42.     Exhibit A also sets forth relevant copyright information for each work

   at issue: the date of publication, the date of registration, and the work’s copyright

   registration number. In a showing of good faith, Plaintiff has intentionally omitted

   the title of the work from this public filing due to the adult nature of its content but

   can provide a version of Exhibit A containing the works’ titles to the Court or any

   party upon request.

            43.     Thus, Defendant downloaded, copied, and distributed Plaintiffs

   Works without authorization.

         44.        Defendant’s infringement was continuous and ongoing.

            45.     Plaintiff owns the copyrights to the Works and the Works have been

   registered with the United States Copyright Office.

         46.        Plaintiff seeks statutory damages. attorneys’ fees, and costs under 17

   U.S.C.    §   501 of the United States Copyright Act.

      Discovery Will Likely Show (I, at Defendant is the individual Who Infringed
                             Plaintiffs Copyrighted Works

         47.        Plaintiffs investigation has determined that Defendant is the person

   who used this IP address to infringe on its copyrighted works.

         48.        In response to Plaintiffs subpoena, the ISP indicated that IP address

   24.38.195.201 was assigned to Defendant at the residence identified in paragraph

   12 above during at least one date of infringement.

         49.        Defendant lived at the residence identified in paragraph 12 above

                                                9
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 10 of 19 PageID: 73




    during the period of infringement.

           50.    Plaintiff logged Bitlorrent network activity emanating from IP

    address 24.38.195.201 involving works other than Plaintiffs copyrighted works.

    Collectively, this evidence is referred to as the “Additional Evidence.”

           51.    [REDACTEDj.

           52.    [REDACTEDI.

           53.    [REDACTEDI.

           54.    [REDACTEDj.

                                          COUNT I

                                 Direct Copyright Infringement

           55.    The allegations contained in paragraphs 1-54 are hereby re-alleged as

    if fully set forth herein.

           56.    Plaintiff is the owner of the Works, which is an original work of

    authorship.

           57.    Defendant copied and distributed the constituent elements of

    Plaintiffs Works using the BitTorrent protocol.

           58.    At no point in time did Plaintiff authorize, permit or consent to

    Defendant’s distribution of its Works, expressly or otherwise.

           59.    As a result of the foregoing, Defendant violated Plaintiffs exclusive

    right to:


                                               10
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 11 of 19 PageID: 74




           (A)   Reproduce its Works in copies, in violation of 17 U.S.C.          §       106(1)

    and 501;

           (B)   Distribute copies of the Works to the public by sale or other transfer

    of ownership, or by rental, lease or lending, in violation of 17 U.S.C.    §   106(3) and

    501;

           (C)   Perform the copyrighted Works, in violation of 17 U.S.C.          §       106(4)

    and 501, by showing the Works’ images in any sequence and/or by making the

    sounds accompanying the Works’ audible and transmitting said performance of the

    work, by means of a device or process, to members of the public capable of

    receiving the display (as set forth in 17 U.S.C.   §   101’s definitions of “perform” and

    “publicly” perform); and

           (D)   Display the copyrighted Works, in violation of 17 U.S.C.          §       106(5)

    and 501, by showing individual images of the works non-sequentially and

    transmitting said display of the works by means of a device or process to members

    of the public capable of receiving the display (as set forth in 17 U.S.C.          §    101’s

    definition of “publicly” display).

           60.   Defendant’s infringements were committed “willfully” within the

    meaning of 17 U.S.C.   §   504(c)(2).

           WHEREFORE, Plaintiff respectfully requests that the Court:

           (A)   Permanently enjoin Defendant from continuing to infringe Plaintiffs


                                              11
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 12 of 19 PageID: 75




    copyrighted Works;

             (B)     Order that Defendant delete and permanently remove the digital

    media files relating to Plaintiffs Works from each of the computers under

    Defendant’s possession, custody or control;

             (C)     Order that Defendant delete and permanently remove the infringing

    copies of the Works Defendant has on computers under Defendant’s possession,

    custody or control;

             (D)     Award Plaintiff statutory damages per infringed work pursuant to 17

    U.S.C.    §   504(a) and (c);

             (E)     Award Plaintiff its reasonable attorneys’ fees and costs pursuant to 17

    U.S.C.    §   505; and

          (F)        Grant Plaintiff any other and further relief this Court deems just and

    proper.

                                    DEMAND FOR A JURY TRIAL

          Plaintiff hereby demands a trial by jury on all issues so triable.

    Dated: February 20, 2020                          Respectfully submitted,

                                                      /s/John C. At/dpi, Esg.
                                                      John C. Atkin, Esq.




                                                 12
Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 13 of 19 PageID: 76




           CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 11.2

          I, John C. Atkin, certify under penalty of perjury that the matter in

    controversy is not the subject of any other action or proceeding pending in any

    other court or any pending arbitration or administrative proceeding.

    DATED: February 20, 2020              Is! John C. At/cl 17. Esg.
                                          JOHN C. ATKIN

          CERTIFICATION PURSUANT TO LOCAL CIVIL RULE 201.1

          I hereby certify that the damages recoverable in this action by Plaintiff

    exceeds the sum of$l50,000, exclusive of interest, costs, and punitive damages.

    DATED: February 20, 2020              Is! John C. At/cm, Esg.
                                          JOHN C. ATKIN




                                             13
                                                                  Exhibit A to the Complaint
    Location: Edison, NJ                                                                                                IP Address: 24.38.195.201
    Total Works Infringed: 42                                                                                           ISP: Optimum Online
     Work        Hashes   :*::.   :   1   t                                  s             UK                   Site           Published        Registered
                                                  R              j                     j                    j                               j                        Re&.tiaflon
    • 1         Info Hash:                                                                 10/23/2019           Vixen          10/21/2019       11/05/2019           PA0002227093
                0C80A67047F01CC53D38E0C3E19EE38A301335E82                                  14:06:04
                File Hash:
                923E7460E752915977FD987118C5A92C2A2B5A402EA36FDEE268B6AA9E35D480
     2          Info Hash:                                                                 01/05/2020           Vixen         01/04/2020        01/27/2020           PA0002223959
                728FEEBA350EC5848C7E9E2759A64F759E9B7855                                   06:30:22
                File Hash:
               AD5470EFA8A5C85886C8855DB48558326273F73168397DFFC88EE5E6B5BB1A2A
     3          Info Hash:                                                                 01/04/2020           Blacked       01/02/2020        02/04/2020           PA0002225581
               C408133F78C01434EC9381231E2066634E6311C8                                    01:48:08             Raw
                File Hash:
                BCF1D35246A971E1C03E3D9E86D3FE928722E4FE1FE37E948840$A69C71036A6
     4         Info Hash:                                                                  12/07/2019       i Blacked         12/06/2019        12/17/2019           PA0002217665
               1 F5056D2 F0CFFD05 EAOC69 EAE4D19F67E4FC7OE9                                15:55:35
               File Hash:
•              041 D8F8F1CS9EE8A62 F504D6A79 1189502 DDB7EABFODB4C67DE8BOAS399EOO8F
     5         Info Hash:                                                                  12/02/2019           Vixen         11/30/2019        12/17/2019           PA0002217669
               5540C89E5B872A3EB29D38D7D6C59134B3342F74                                    08:12:35
               File Hash:
               82122CF99024467F82ADC0C7F5A830B00FD0166A2DACD7D573A461C90D4BA438
     6         Info Hash:                                                                  11/23/2019           Vixen         11/20/2019        12/09/2019           PA0002216255
               A18108410BFF1A76109865CDFC14DECD21C0C458                                    06:05:55
               File Hash:
               2F2287C739EAD9C85BD65235BB5F03A7BB4F156C000C4CBAA27D833D90EA0989
    7          Info Hash:                                                                  11/14/2019           Vixen         10/26/2019        11/05/2019           PA0002227099
             . ED5D228423F6688187B1663319514A65E2F5DL14                                    03:19:30
               File Hash:
               2EEBF3BF6B38DOCCC7D8D23D6COC5865S7BOD5E179EBCCEOAA3691A4329D2BC9                         I                                                        I
    8          Info Hash:                                                                  11/14/2019           Vixen         10/01/2019        10/21/2019           PA0002207746
             I 015779B60A1180644F02499AE574F1BC510CFF8E                                    03:18:45                                                          I
               File Hash:
          C5424E9DFB5F9[733779CF795712A53F3CA5D19B014 1754548D97AB8BA2273 18
                                                                                                                                                             I
                                                                                                                                                                                    Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 14 of 19 PageID: 77
 Work      Hashes        r::;;:                                                    LJTC   :j    Site      Published                  Registration
                                                                                                                       j RegStered
 9         Info Hash:                                                              11/04/2019   Blacked   11/03/2019    11/27/2019   PA0002213995
           CDAC395CE8800993349925E75F02E08592BA8B26                                13:32:37     Raw
           File Hash:
                                                                                                ——_____
           658E948CF0C15C66CB844923428916A97F9E9FCA815F01B356FBF5632B4B750F
 10        Info Hash:                                                              10/31/2019   Blacked   10/29/2019    11/15/2019   PA0002211918
           3F2C77EEEB7E60E00F08C6B2372C00F949F27870                                10:10:10     Raw
           File Hash:
           490BD6B87DCE0411C7014A67AE306E2420507B0811F56E367420F42814BE2FA2
 11        Info Hash:                                                              10/23/2019   Blacked   10/22/2019    11/05/2019   PA0002210294
           4CBADD45F5F7459BB9 B9FC1A3C576D32207E3 FOC                              13:50:35
           File Hash:
           9FF9F370E6ECA120598CCB15E9BD3C091C3019583DDA3A85L01D6632170A5285
 12        Info Hash:                                                              10/19/2019   Tushy     04/16/2019    05/11/2019   PA0002173879
           999C03253CE0755916BEA619580CA77216F552E6                                13:19:40
           File Hash:
           B707565A7S07155F641B6F9D04B5CF088B456914F821B4B7312967FEF8E1AB43
 13        Info Hash:                                                              10/08/2019   Blacked   10/07/2019    10/21/2019   PA0002207742
           73DF B9 E01775300A35 1722 E FAA0DA0384952E BFO                          02:49:45
           File Hash:
           BC069A88481A788CCFC4E186459FE4F3384DC7AB48F6D46CFF338AE125CADC4E
 14        Info Hash:                                                              10/04/2019   Blacked   10/02/2019    10/21/2019   PA0002207747
           AB606 1895AFDF2DO2F4ES2CBES 139592CFEFDF38                              02:58:44
           File Hash:
           8AC6 BE F33EC824383A869041954605EAA507 DB2 19553EA03E E78AEC6008SA33A
 15        Info Rash:                                                              09/19/2019   Blacked   09/17/2019    09/25/2019   PA0002203161
           7SAAFCC83 F053540C564E26015234507AD59 D4OE                              15:00:50
           File Hash:
           31D0D3686F31F8D213A5D9C8B5727BCE8463A4B28685D2EB05DD71F82B5B2DF4
 16        Info Hash:                                                              08/30/2019   Tushy     08/29/2019    09/17/2019   PA0002216128
           CDE 1 ES E300 12 BB48185 E01 550 DD7BA9549D F4BCB                       05:56:13
           File Hash:
           FC6ED1B9110EF30815729900842B9998C372FBD630644B804398B5E2ACAD851C
 17        Info Hash:                                                              07/15/2019   Blacked   07/14/2019    08/02/2019   PA0002192303
           5C4A3BC7AC5899B767E52F595E19A19088B4507C                                17:07:21
           File Hash:
________   141AFAEAA65A9F9D76O100A63E1ESDCBD311EO742F24E55E4FDSF447F24ESA9S
                                                                                                                                                    Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 15 of 19 PageID: 78
     j1ashts                                                                                          :PubIjstledL.                :Reistik..
                                                                           :
18   Info Hash:                                                                07/15/2019   Blacked   07/11/2019      09/17/2019   PA0002216212
     6478D68 18B6843DC1 DEESBD5A6CO5F7B6D37EC2 E                               17:07:06     Raw
     File Hash:
     B98513AE2490FF3F323AE1CC7F75EC58C20154B89A409B54083E456853E5E623
19   Info Hash:                                                                06/25/2019   Blacked   06/24/2019      07/17/2019   PA0002188313
     022342FC7077A111F1422A99C31FD89D147FE619                                  03:58:07
     FOe Hash:
     1AFDOB4BFS 15C6F0E73 E86CEACA1A7A84E69C12C46ESAC1S6B2E2 B57EA5F44DC
20   Info Hash:                                                                06/22/2019   Blacked   06/21/2019      08/27/2019   PA0002213241
     5 F7SB9CECC4F3FEEA7CE46B EDA2B7OAOBA267B19                                02:18:40     Raw
     File Hash:
     98CDC17BC4D0A858192F41FD54802AA61EC55EE5616632DC63F7F18150DC90BA
21   Info Hash:                                                                06/17/2019   Blacked   10/12/2017      10/19/2017   PA0002058296
     D629C1BE08933BB60DF199F6F24E3812EA2C6C73                                  14:16:53
     File Hash:
     B6A76B9FE2809B34D14C72456A036267F1B7DC9B3588D3E3564E883B38BA8042
22   Info Hash:                                                                06/17/2019   Vixen     11/05/2017      11/30/2017   PA0002098007
     17028F88C607938862AD5AD08D3799C7A76C4EC1                                  14:14:03
     File Hash:
     85 B39CB86S8SOBAD8BBFD8500A3 F459D098183 DESFFC62S9D86A6B89ODCB4C6B
23   Info Hash:                                                                05/23/2019   Blacked   05/22/2019      07/17/2019   PA0002188299
     DDE59C875C7FEDB1SOES8ES1ACFF8D33FDB2CF72                                  00:51:43     Raw
     File Hash:
     B1EAEAOSBSD4AA41O2D4AOD46CF82O6B6D4E3C6E2EAD3BAFD1BD26D3366S36O4
24   Info Hash:                                                                05/16/2019   Blacked   05/15/2019      07/05/2019   PA0002206387
     05 F7 FAG EOBCB6C9 1 F5O1CCCC3 D6447D35AE8EC5 1                           14:29:41
     File Hash:
     C8BCC7AAB76C9D28FDO9B3O1ABDO1733F4A2S9BE8DDEF2B19EEA9BF14122FF97
25   Info Hash:                                                                05/13/2019   Tushy     05/06/2019      06/03/2019   PA0002178772
     F DEAB1B3 E4042 D587B2EE02 F380247C859CA6EE B                             02:15:31
     File Hash:
     4208F114A19FA8974A79C470EBB3126679EFF49573E69E470DCB578B3A72F328
26   Info Hash:                                                                05/13/2019   Blacked   05/12/2019      07/05/2019   PA0002206384
     CE47F0E0444A5478796DC72509C52E9211288249                                  02:07:58     Raw
     File Hash:
     F2600E1B188020ED0DE5759992C9086236DA0DF052105769B2B1115A8E32A65A
                                                                                                                                                  Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 16 of 19 PageID: 79
                   V                 .,
çflç                                                                           UTC              Site       Publlshed        Registeret;         gltratin
27       Info Hash:                                                            04/28/2019        Blacked   04/27/2019       07/05/2019        PA0002206379
        9997CF8CCB71D608B88FA34B3CAB2A89E02853D7                               19:44:53          Raw
        file Hash:
        7DGC351F29E6DS86CEA8AA86EAF5C7A51AD7ABA9B48A61642DC3SS82FSFCF87C
28      Info Hash:                                                             04/27/2019       Vixen      04/24/2019       06/03/2019        PA0002178769
        CA440BF02030309 EE5CAF3AfC9 F6F99OF10B7FFE                             02:29:37
        File Hash:
        D80A3B246C73F0C1380C8682F85B95 1D2217FF7689C445472FC2A69890360004
29      Info Hash:                                                             04/15/2019       Blacked    01/22/2019       03/24/2019        PA0002183202
        E4520239 13E053866E31D6 06F92 DES4C3 100AOO3                           13:18:24         Raw
        Fire Hash:
        8D8567512505266F300BA8F4804557C9 17B81 16 EAC2 FCB2C19ABC6570946CFE9
30      Into Hash:                                                             04/15/2019       Blacked    01/10/2019       02/02/2019        P40002155382
       AA9D6E052E9FECEA19124A8F7FE433617F801994                                13:16:13
        File Hash:                                                                          I                           I

        3A24DESF7A7AF1CE8DOBF9S96895AC66O6FE5CCF0S7L77AF300CFA9F83FO6ACB
31      Info Hash:                                                             04/12/2019       Tushy      04/11/2019       05/11/2019        PA0002173890
        EE026 14E68497D996AB49AF9F82365A2C6EfD0A0                              14:10:32
        File Hash:
       53F270FFBACEA60F88CC1A49318229E2F3E5266946CE742F825F5002829E041D
32     Info Hash:                                                              03/27/2019       Blacked    03/26/2019       04/16/2019        PA0002187002
       AA4E7F1D2EB7E81F78ASDA7811E1A2AE67EF4CGD                                00:14:08
       File Hash:
       A53AE0278FF6811943135C73BA9D92C172E7625C5C40075D1FB5C2E3E81F8F38
33     Info Hash:                                                              03/24/2019       Blacked    03/23/2019       04/08/2019        P40002 164877
       3AF342FFAE34 E88 BB4EDFE585C8 B5917 FSC64CS E                           14:05:52         Raw
       File Hash:
       BSFFO37DO8S67BCE9CDCO7F4S3A121721F9EAE87AD7BODB0BABC133C84C2F3D7
34     Info Hash:                                                              03/11/2019       Blacked    03/11/2019       03/31/2019        PA0002163979
       72555676245CA53C457541455A41821330714A7A                                22:31:51
       File Hash:
       4FF404477E05C99BDAB75A2082DAD57AF4A52 BF2271449 F144B891B4CD1A1BC9                                                                 I

35     Info Hash:                                                              03/08/2019       Vixen      03/05/2019       03/31/2019        PA0002163982
       7724965CF00EFA204861E4994E4C375734FAC910                                07:07:10
       File Hash:
       286323955074354AFF7C69BDC5987ADA524396D42AE7DC47C1CC0BFC5ECC40F6
                                                                                                                                                              Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 17 of 19 PageID: 80
:iork   Hashe.                                                :c                                           lubllshed
 36       Info Hash:                                                             03/07/2019      Blacked   03/06/2019   03/31/2019       I PA0002163978
          0B037806A272E34CF33f9EDAF880A639 1FFSF7CO                              14:43:21
          File Hash:
         F2CEB31D14663B616FB0063A1420032068528AEF8F9AE4958BFC424F95251001
37       Info Hash:                                                              02/27/2019     Blacked    02/24/2019   03)31/2019        PA0002163974
         92401415234E09 F5 E207409EF07B67B E7CD68634                             02:44:34
         File Hash:
         002280064BCA134FF49C6AC0EB66F1D6C93A3024C085D5C00989BCBB862CA7C1
38       Info Hash:                                                              02/22/2019     Tushy      02/20/2019   04/29/2019       PA0002170363
         221FADE3C00CE40072509793A60F2E78F36D361A                                03:27:05
         File Hash:
         F0B26817902D8E24389E933f5820500B34F28A830fC707B3CC1587SCF713ACD4
39       Info Hash:                                                              02/22/2019     Blacked    02/21/2019   04/29/2019       PA0002170356
         04C4F2E93F58EE586FcF8A4A3034783cB97E59AE                                03:25:47       Raw
         File Hash:
         5B418022AF6FA2E68B6F48A61E4E80F3E9EC7085E02B20C59E002FB41C20BD08
40      Info I-lash:                                                             02/20/2019     Blacked    02/19/2019   03/24/2019       PA0002 184061
        7F94C59C008CA992118C357AA9829B7372D082F3                                 15:32:49
        File Hash:
        18F29048F0C7C28F9DDCE5E862D459D4F644732FF6A2BDDC2144DB59904D1D66C       I____________

41      Info Hash:                                                               02/20/2019     Vixen      02/18/2019   03/11/2019   I   PA00J2158598
        1BFA6EBSAEC2O26A3O72D6OC7BAEEFB6O7ABF6D1                                 15:32:41
        File Hash:
        1 FA8630F193EC8C63 E3488858679FBBFCD6F58ADDA7DB7871E BD 10 DBBADC3 02
42      Info Hash:                                                              02/11/2019      Tushy      02/10)2019   03/24/2019       P40002184028
        2918 BD B99 1 FE3 BBC54C59CO45CCOC24DAA1CBFF4                           23:50:04
        File Hash:
        C6O1B7OB3ASAOC15333A8O222F2F96FC3A793A3F64ACCCCDFE72B2CFFCD469AO
                                                                                                                                                          Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 18 of 19 PageID: 81
        Case 2:20-cv-01900-MCA-MAH Document 3-1 Filed 02/21/20 Page 19 of 19 PageID: 82
JS44 (Rev. 06117)
                                                                                CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service ofpleadings or other papers as required by law, except as
provided by local rules of court. This fomn, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet.       (SEE INS Thf’C TIONS ON NEXTP.40E OF THIS FOPS/i

I. (a) PLAINTIFFS                                                                                                               DEFENDANTS
                                                                                                                               [REDACTED]
STRIKE 3 HOLDINGS: LLC

   (b) County of Residence of First Listed Plaintiff                                                                             County of Residence of First Lisled Defendant                        Middlesex
                                 (EXCEPT/N US PL4INTIFP C4SES                                                                                                  (IN US PL.4LVTIFF CASES ONLY)
                                                                                                                                 NOTE:        IN LAND CONDEMNATION CASES, USETIiE LOCATION OF
                                                                                                                                              TFIETRACTOF LAND INVOLVED.

  (c) Attorneys (Finn Name. Address. and Telephone Numbers                                                                       Attorneys IIJKsto:: ‘0
The Atkin Firm, LLC, 55 Madison Avenue: Suite 400,
Morristown: NJ, 07960
Tel. (973) 314-8010

II. BASIS OF JURISDICTION (Place an                             Xi,, One Box Only)                            III. CITIZENSHIP OF PRINCIPAL PARTIES (Place an                                                     itt One Bo.s /brPloi,tlijj
                                                                                                                            (Por Ditersity Cases On/rj                                                 and One Box/or Dc/one/on!)
0 I    U.S. Government                X3       Federal Question                                                                                         PTF            DEE                                             PTF        DEE
         Platnlitf                               (US. Ooter,t,ne,t( Not a Party)                                       Citizen ofThia Slate             0 I            3 I        Incorporated or Principal Place       3 4       0 4
                                                                                                                                                                                      of Business In This Slate
0 2    U.S. Government                0 4      Dtversity                                                               Citizen ofAnother Slate          0 2            0    2     Ineorporaled and Principal Place             0 5   0 5
         Defendant                               (btdicute Citizenship of Parties in Item III)                                                                                       of Business In Another Stale

                                                                                                                       Citizen or Subject ofa           0 3            0    3     Foreign Nation                               0 6   0 6
                                                                                                                          Foreign_Countty
IV. NATURE OF SUIT (Place ott V                       itt   One Box Only)                                                                                              Click here for: Nature of Suit Code Descri tions.
I                                                                                         6          -       -6   1’   can.nKnNLn.7                          .,,
                                                                                                                                                                   6    g*J4pJflfl44s’) ‘5’OTK
0 110 Insurance                        PERSONAL INJURY                        PERSONAL INJURY                          0 625 Drug Related Seizure            0 422 Appeal 28 USC 158                      0 375 False Claims Act
0 120 V acne                         3 310 Airplane                       0 365 Pemsonet Injun           .                  ofProperty 21 USC 881            0 4)3 Withdraws:                             3 376Qut Tarnt3t USC
3 30 Mil:cr Ad                       0 315 Airplane Prnduo                        Product Liab::i:y                    3 6900ther                                          28 USC IS?                               3729(a))
3 140 Negortabie Inemiment                    Ltabtlity                   3 367 Hea:th Care!                                                                                                              3 400     Slate Reaprtionment
3 ISO ReeovetvofOs-erpayment         3   320 Assault. Libel &                   Pharmaeeulieal                                                                                                            3 ‘tO     Anlirruni
       & Enforcement ofiudgmnent              Slander                           Personal Itsiury                                                             X     820 Copyrights                         3 430     Banks and Banking
3 151 Medicare Act                   0   330 Federal Employers’                 Product Liability                                                            0 830 Patent                                 0 450     Commerce
0 152 Recovery ofDefaulted                    Liability                   0 368 Asbestos Personal                                                            0 835 Patent Abbreviated
                                                                                                                                                                                  -                       0 460 Deportation
       S:ssstcn: Loans               0   340 V..dr ne                           t:siury Product                                                                    Ness Drug Applieatiots                 3 470 Racketeer Intluereerl and
       tExelnees Veterans)           3   345 Marine Product                     Liability                                                                    3 840 Trademark                                    Corrupt organizations
3 153 RecovetyofOverpaynsens                  Liability                    PERSONAL PROPERT\                            c.<eA**4              s.r4;;.:aoOc                                                3 48oConsunserCredtt
       o(Vc:erans Benefits           3   350 Motor Vehiee                 0 3700thcr Fraud                             3 710 Fair LaborStandards             0 861 EllA (139511)                          3 49C Cable’Sat TV
0 16t) Stockholders Suits            3   355 Motor Vehicle                0 371 Tnsth in Lending                                Act                          3 862 Black Lung 923)                        3 850 SetaritteeComrriodttses’
0 l9OOtIsrConIraet                           Prcduct Liability            0 3SOOther Personal                          3 720   Laboe/,tanagemes5             3 863 DIWCDIWW (4t25(gy)                               Exchange
0 95 Cnntraet Product Liability      0   360 Other Personal                     Property Damage                                 Relations                    0 864 SSID Title XVI                         0   890
                                                                                                                                                                                                                Dlher Stalulory Actions
0 196 Franchise                              Injury                       0 385 Propeny Damage                         0 740   Railway Labor Ac’             3 865 RSt (l0S(gl)                           0     Agrteslturat Acts
                                                                                                                                                                                                              891
                                     0   362 Personal Injury                    Product Liability                      0 751   Fatally and Medical                                                        0   893
                                                                                                                                                                                                                Ettvtrortntental Matters
                                             Modical Mal raetiee                                                                Leave Ad                                                                  0     Frrednm of Inforsaasion
                                                                                                                                                                                                              895
I—’—                                                                                                                   0 790   Olher Labor Litigation                                                           Act
0 210 Land Condemnation              0 440 Other Civil Rights                 Habeas Corpus:                           0 791   Employee Retirement           0 870 Taxes (U.S. Plainliff                  0 896 Arbitration
0 220 Foreclosure                    0 441 Voting                         0   463 Alien Detainee                               Income Security Act                  or Defendant)                         0 899 Admintstrnlivc Procedure
3 230 Rent Lesse & Ejeetment         0 442 Employment                     0   510 Motions to Vacate                                                          0 871 IRS—Third Party                              Act/Reviess or Appeal of
0 240 Torts to I.and                 0 443 Housing!                               Sentence                                                                          26 USC 7609                                 Agency Decision
0 245 Tort Product Liability               Aceonanodations                0   530 General                                                                                                                 0 950 Cunstiturtottality of
0 290 Alt Other Real Properly        0 445 Amer se/Disabilities       -   0   535 Dealh Penalty                                                                                                                 Stale Statutes
                                           Ensployment                        Other:                                   0 462 Naturalization Application
                                     0 446 Amer. wlDisabilities       -   0   540 Mandamus & Other                     0 465 Other Immigration
                                           Other                          0   550 Civil Rights                               Actions
                                     0 448 Education                      0   555 Prison Condition
                                                                          0   560 Civil Detainee -




                                                                                  Condttions of
                                                                                  Confinement
V. ORIGIN            (P/lace an X’ a Ott:’ Ron OnIw
Xl Onginal                3 2 Removed from                    3   3       Remanded from                      ‘3 4 Reinstated or           3 5 Transferred from                    3 6      Mulsidisthct               3 8 MulrtdisIriet
       Proceeding               State Cotsrs                              Appellate Court                         Reopened                    Annllser Distrtct                            Litigatson -                   Lttigatton -




                                                                                                                        ispecili)                                                          1 ransfer                      Dtreer File
                                          Cite the U.S. Civil Statute under which you are flling (Do not ncr- jurisdictional statutes unless dirersit3-,:
VI. CAUSE OF ACTION
                       Copyright Infringement
VII. REQUESTED IN     fl CHECK IF THIS IS A CLASS ACTION                                                                  DEMAND S                                              CHECK YES only ifdentanded in complaint.
     COMPLAINT:           UNDER RLILE 23, F.R.Cv.P.                                                                         150000                                           JURY DEMAND:                            Yes       3No
VIII. RELATED CASE(S)
                        (S to tnstrs,crinsvc.
      IFANY                                   JUDGE                                                                                                                DOCKETNUMBER
DATE                                                                          SIGNATURE OF ATTORNEY OF RECORD
2/20/2020                                                                     sI John C. Atkmn
FOR OFFtCE USE ONLY

  RECEIPT ft                     AMOUNT                                          APPLY]NG 1FF                                                   JUDGE                                      MAG. JUDGE
